Citation Nr: 1213336	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-12 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 20 percent rating for degenerative disc disease of 
L4-5, L5-S1 with degenerative arthritis (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reduced the evaluation assigned for the Veteran's service-connected back disability from 20 percent to 10 percent, effective from February 1, 2008 

The issue of entitlement to an increased rating for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO granted service connection for degenerative disc disease at L4-L5, L5-S1 and assigned a 10 disability evaluation; service connection for neuropathy of the right leg due to the back disability was also granted and assigned a separate 10 percent disability evaluation. 

2.  In a May 2005 rating decision, the RO awarded a 20 percent disability evaluation for degenerative disc disease at L4-L5, L5-S1 with degenerative arthritis, effective from January 11, 2005 

3.  In October 2007, the RO reduced the disability rating assigned for degenerative disc disease at L4-L5, L5-S1 with degenerative arthritis from 20 to 10 percent, effective February 1, 2008. 

4.  At the time of the reduction in the assigned disability rating from 20 to 10 percent effective from February 1, 2008, the competent evidence did not demonstrate that an improvement in the severity of the Veteran's service-connected degenerative disc disease at L4-L5, L5-S1 with degenerative arthritis had occurred. 

5.  The degenerative disc disease at L4-L5, L5-S1 with degenerative arthritis is not manifested by favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's degenerative disc disease at L4-L5, L5-S1 with degenerative arthritis from 20 to 10 percent effective February 1, 2008, was not warranted and the criteria for an evaluation greater than 20 percent are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105(e), 4.71a, Diagnostic Code 5010-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in its February 2007 letter

II. Analysis

Rating Reductions

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 20 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply, based upon a disability which has not become stabilized and is likely to improve.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

In a June 2003 rating decision, the RO granted service connection for a back disability and assigned a 10 percent disability rating effective March 11, 2003; service connection and a separate 10 percent rating was also granted for neuropathy of the right leg secondary to the service-connected back disability.  A May 2005 rating action awarded a 20 percent rating effective from January 11, 2005.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344 , do not apply in this case because the 20 percent disability rating for a back disability was not in effect for five or more years. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  This was accomplished in the RO's August 2007 letter to the Veteran.

Rating Criteria

Disability ratings are determined by comparing symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's bilateral hearing loss.  Schafrath v. Derwinski, 1 Vet. App. at 594.  However, if an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the period from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). 

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

Under the General Rating Formula for rating spinal disabilities, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Note (1). 

Legal Analysis

A review of the record reveals that, in the June 2003 rating decision, the RO granted service connection for degenerative disease at L4-5, L5-S1, and neuropathy of the right leg, each assigned 10 percent disability evaluations. 

In January 2005, the Veteran submitted a claim for an increased rating for his service-connected back disability.  He said that he believed he developed arthritis in his back that caused severe foot pain and that he requested rated as due to his back disability.  VA outpatient records, dated from September 2003 to April 2005, reflect the Veteran's complaints of low back pain with paresthesias of the right arm and foot, diagnosed as ankylosing spondylitis, for which he was treated in the Rheumatology Clinic with prescribed pain medications.

On VA orthopedic examination in April 2005, the Veteran complained of back pain in the right side of his lower lumbar area.  He had flare ups when lying on his right side bending even slightly for more than a few seconds.  The Veteran also had radicular symtoms of burning pain on the plantar aspect of his right foot that occurred particularly at night with numbness down the right posterior lateral thigh to the calf.  He did not wear a back brace or use an assistance device to walk and had no incapacitating episodes in the last years.  The Veteran had trouble sleeping and frequently had to get up and walk around due to his right foot and leg problems and back pain.  He was unable to do any activities requiring any amount of bending.  The Veteran worked as an aircraft mechanic and had difficulty on the job bending, crouching, and getting into precarious positions, as well as heavy lifting.

Objectively, the Veteran's spine had normal lordosis.  There was tenderness to palpation over the spinous processes form L2-S1 and had a well-healed surgical scar in the same region.  He was also tender to palpation in the left paraspinal region around L5.  Straight leg raise was to 55 degrees, bilaterally, that caused increased back pain but no radicular symtoms.  Range of motion of the Veteran's lumbar spine was flexion to 75 degrees with pain at the extreme.  Extension was to 20 degrees with pain.  Rotation was to 26 degrees on the left and 25 degrees on the right and lateral flexion was to 18 degrees on the left and 28 degrees on the right with pain and flexing to the left.  There was no additional limitation in range of motion with repetitive use.  

Results of sensory examination revealed good sensation to pinprick and light touch in both lower extremities.  Muscle strength was essentially normal (5/5).  It was noted that results of a magnetic resonance image (MRI) of the Veteran's lumbar spine performed in 2003 showed mild to moderate degenerative disc disease at L5-S1 greater than at L4-L5.  There was also some central disc bulging at the L5-S1 level with possible postoperative scarring and mild to moderate diseased facet arthropathy.  Results of x-rays taken at the time of VA examination showed normal alignment of the vertebra.  There was mild spondylosis evident.  The diagnosis was mild spondylosis of the lumbar spine and mild to moderate degenerative disc disease of L4-L5 and L5-S1.  In the VA examiner's opinion the Veteran's lumbar spondylosis or degenerative arthritis was related to his service-connected degenerative disc disease as both were degenerative processes.

In the May 2005 rating decision, the RO awarded a 20 percent rating for the Veteran's service-connected back disability, effective from January 11, 2005.  The RO noted that, while his loss of range of motion was not severe enough to warrant a 20 percent evaluation, see Diagnostic Code 5010-5243, supra, VA regulations provide for a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  See DeLuca, supra.  The RO also noted that, while the Veteran did not have increased pain with repetition, the outpatient records showed excess fatigability with increased activity.  

In May 2007, the RO received the Veteran's claim for an increased rating for his service connected back disability.  VA outpatient records, dated from April 2006 to May 2007, indicate that the Veteran continued to be seen in the Rheumatology Clinic and treated with prescribed medications for his back pain.  In April and July 2006, the Veteran said that he was "doing pretty good now"; and, in October 2006, he said that he felt "pretty good" and got relief from taking the prescribed sulfasalazine.  In January 2007, the Veteran said that "something is definitely working" and it was noted that he had stopped taking sulfasalazine for one week.  But, when seen in the VA Rheumatology Clinic in May 2007, the Veteran was told to resume taking sulfasalazine.  As well, in the April 2006 record, it was noted that the Veteran was advised to follow up with his primary care physician regarding a repeat gadolinium MRI, and the July 2006 and subsequent records indicate that the Veteran was advised to follow up regarding a neurosurgery referral.

On VA examination in July 2007, it was noted that the Veteran worked fulltime and no physician had prescribed bed rest or incapacitation within the past twelve months.  The Veteran was independent in his activities of daily living with minimal impediment to his usual occupation.  The Veteran reported having localized lumbar area pain that was worse at night with lying on his right side and he described flare-ups as acute pain on a pain scale of 7 to 8 out of 10, a burning-type of pain.  He also had a daily aching back pain on a scale of 3 out of 10, intermittently throughout the day with decreased range of motion.  The Veteran took naproxen as needed that helped some and sulfasalazine.  

The Veteran also had radiating pain into his right leg with numbness but no weakness and denied any bladder or bowel dysfunction.  He had no injections into his back.  He had physical therapy intermittently and was seen by an orthopedic surgeon.  The acute flare-ups occurred at night and throughout the day, lasting for short periods.  The Veteran did not wear a back brace and did not walk with an assistive device.  He worked as a contract worker and complained of a burning sensation on the bottom of his right foot.  

Objectively, the Veteran was fully ambulatory and had normal posture and a normal gait.  There was no evidence of any atrophy or hypertrophy.  His spine showed no obvious deformity.  There was no evidence of any scar and no tenderness or swelling in the area.  The Veteran had well-developed paraspinal musculature.  There was palpable tenderness over the lumbar spinous region, from L1 to L5.  Range of motion of the lumbar spine after three repetitions was forward flexion from 0 to 75 degrees associated with pain; extension from 0 to 20 degrees and right and left lateral flexion from 0 to 20 degrees; right and left lateral rotation was to 25 degrees and all were associated with some pain and discomfort.  There was no weakness, lack of endurance, and no improvement in the range of motion.  Straight leg raising was normal without associated pain.  The examiner was unable to determine any additional limitation of motion due to flare ups without speculation.  Results of x-rays of the Veteran's lumbar spine taken at the time showed normal lumbar spine except for a minimal spondylosis and no change since April 2005.  The diagnoses included lumbar mild spondylosis and degenerative disk disease at L4-L5 and L5-S1 without objective findings of radiculopathy.

The reduction will not be sustained because at the time of the reduction in the assigned disability rating from 20 percent to 10 percent on February 1, 2008, the competent evidence did not demonstrate that an improvement in the status of the Veteran's back disorder had actually occurred.  38 U.S.C.A. § 1155.  In this regard, the April 2006 VA treatment record reflects that the appellant did not seem to be in too much pain and, in October 2006, he reported relief from taking the prescribed sulfasalazine.  The July 2007 VA examination report does not reflect any incapacitating episodes, nor were any reported during the April 2005 VA examination.  At the April 2005 VA examination, the Veteran reported having a lot of trouble on his job bending, crouching, and getting into precarious positions as well as heavy lifting in his job as an aircraft mechanic and range of motion of his lumbar spine was forward flexion to 75 degrees with pain.  During the July 2007 VA examination, the Veteran reported having daily aching back pain and burning type pain and only minimal impediment to usual occupation was reported.  Range of motion of his lumbar spine was to 75 degrees with pain.

VA outpatient records, dated during 2006 and 2007, describe the Veteran's continued treatment for lumbar pain with varied prescribed pain medications.  The Board notes that the presence of such limiting pain is a specifically enumerated example of a symptom for the criteria for a 20 percent disability rating.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5243; DeLuca, supra.  Further, while, at the April 2005 VA examination, the Veteran reported having flare ups of back pain while lying on his side, at the July 2007 VA examination, he described both flare ups at night and intermittent daily aching pain.

VA outpatient records, dated from February 2007 to September 2008, show that the Veteran continued to be medically treated in the Rheumatology Clinic for his back pain and stiffness.  In early December 2007, the Veteran reported having back pain and Enbrel injections were prescribed as he received inadequate relief from taking sulfasalazine, and prednisone and Tramadol were also prescribed.  He was advised not to take more than four extra strength Tylenol daily.  When seen in the VA Rheumatology Clinic at the end of December 2007, the Veteran said that his pain was not improved with Prednisone but he had temporary pain decrease with Tramadol.  

In a January 2008 written statement, the Veteran reported that he had increased difficulty sleeping, driving, standing, and working on his knees due to back pain.  At work he said he dropped tools and was unable to stand for more than a few minutes.  He reported taking a varied regimen of prescribed pain medications and believed he was going to receive Enbrel injections.  He received private physical and occupational therapy.  

A February 11, 2008 record shows that the Veteran was treated with Enbrel injections without pain relief as yet and, in June 2008, reported having no relief from Enbrel.  The VA clinic physician stated that the Veteran had inadequate relief from Enbrel and sulfasalazine and new medication (Humira) was prescribed for the Veteran's ankylosing spondylitis.  In September 2008, the Veteran reported that his arthritis pain was better on Prednisone.  While these records were created after the effective date of the reduction, February 1, 2008, they contain evidence relevant to whether there was an improvement in the severity of the Veteran's service-connected back disorder as of February 1, 2008. 

Therefore, the Board finds that the evidence does not support the decision to reduce the appellant's rating.  Accordingly, a 20 percent evaluation for degenerative disc disease at L4-5, L5-S1, with degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5243 is restored, effective from February 1, 2008.  There is 

no basis for awarding a rating higher than 20 percent, however, flexion of the lumbar spine was much greater than 30 percent and there was no ankylosis demonstrated.  Other than the service-connected right leg, there is no evidence of radiculopathy or other neurological disability stemming from the service-connected lumbar spine disability and there have been no incapacitating episodes in which bed rest has been prescribed by a physician.  


ORDER

Restoration of a 20 percent evaluation, but no higher, for degenerative disc disease at L4-L5, L5-S1 with degenerative arthritis is granted effective from February 1, 2008, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


